Bassett, C. J.
This action is for a trespass on1 a tract of land called “Friend’s Denial.” The sole argument before you has been whether the trespass is on “Friend’s Denial” or not. It was asserted by plaintiff’s counsel that a trespass anywhere on plaintiff’s land by defendant will entitle plaintiff to recover. But we must say, where the land is named the trespass must be proved on the tract named. If the trees were not cut upon “Friend’s Denial,” but upon some other tract of plaintiff’s, defendants are not guilty, for no man shall be twice found guilty for the same offense. If these trees were cut upon Dalserfe, defendants are not guilty, for a recovery in this action would be no bar to an action brought for trespass upon Dalserfe.
Verdict, not guilty.

 At this point the word “upon” appears in the manuscript.